427 F.2d 1019
Haviv SCHIEBER, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 870.
Docket 34597.
United States Court of Appeals, Second Circuit.
Argued June 18, 1970.
Decided June 23, 1970.

James A. Cardiello, New York City, for petitioner.
T. Gorman Reilly, Asst. U. S. Atty. (Whitney North Seymour, Jr., U. S. Atty. for Southern District of New York, Daniel Riesel, Asst. U. S. Atty., on the brief), for respondent.
Before ANDERSON and FEINBERG, Circuit Judges, and MacMAHON, District Judge.*
PER CURIAM:


1
Petitioner Haviv Schieber seeks review of an order of the Board of Immigration Appeals, dated February 3, 1970, denying his motion to reopen his deportation proceedings. Petitioner, who has avoided deportation since 1961, seeks discretionary relief from deportation under 8 U.S.C. § 1253(h) on the ground that he will be subjected to persecution in Israel, the country to which he is to be deported, on account of his political beliefs and activities. This claim has been considered before, e.g., at an evidentiary hearing held in 1961, after which the inquiry officer recommended that the application to withhold deportation be denied, and by the Ninth Circuit, which affirmed that result. Schieber v. Immigration and Naturalization Service, 347 F.2d 353 (9th Cir. 1965). We have reviewed the record, and are satisfied that petitioner has presented no additional evidence concerning alleged political persecution sufficient to require a reopening on that issue. Petitioner also seeks relief under 8 U.S.C. § 1254(a) (1), which authorizes a discretionary suspension of deportation on grounds of extreme hardship for aliens who have continuously resided in this country for more than seven years. The Board did not abuse its discretion by refusing to act favorably on this claim.


2
The petition is denied.



Notes:


*
 Of the Southern District of New York, sitting by designation